Citation Nr: 1420636	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel







INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board previously denied this issue in a decision dated in April 2010.  Pursuant to a Joint Motion to Remand (joint motion), the Court of Appeals for Veterans Claims (Court) vacated the Board's decision in an Order dated in September 2010.  The Court remanded the case to the Board for readjudication consistent with the joint motion.  In April 2011 and April 2013, the Board remanded this matter for further development and the case has been returned to the Board for appellate consideration.    

The Board notes that, in addition to the paper claims file, the Board has also reviewed the documents in the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

As noted above, the Board remanded this matter in April 2011 and April 2013.  The Board specifically instructed the agency of original jurisdiction to provide the Veteran with an examination to determine the etiology of his claimed tinnitus.  In doing so, the Board noted the Veteran's assertions that his current tinnitus was related to acoustic trauma during service.  The Board specifically pointed out that "the Veteran has been found to be a competent historian with respect to his noise exposure and the frequency of symptoms.  His competent statements must be considered in the context of the entire record when rendering an opinion."  

Subsequently, the Veteran was afforded an examination in May 2013 by the same audiologist who had provided previous opinions.  In finding that the Veteran's tinnitus was less likely than not caused by or related to service, the examiner recounted that in June 2011 the Veteran denied noise exposure from his job.  She noted that while he reported excessive noise exposure without hearing protection working on the tanker during training exercises, he never stated that he worked as an aviator mechanic/hydraulic specialist when asked about his job duties by two different audiologists four years apart.  The examiner further noted that the Veteran's DD 214 was negative for job duties or closely related civilian job duties but that a 1967 record reflected that he studied Navy payrolls.  The examiner concluded that service treatment records were negative for tinnitus, the Veteran denied he was exposed to excessive noise exposure during service on two separate occasions (in 2007 and 2011), his DD 214 was inconclusive as to noise exposure, and his payroll job was consistent with his 2011 interview.  

The Board finds that the May 2013 VA examination report is inadequate.  Rather than concede the Veteran's noise exposure during service as directed by the Board in the April 2013 remand, the VA examiner made factual determinations as to the Veteran's credibility in reaching her conclusion.  The Board has no choice but to remand this matter for yet another examination with a different examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a medical examination with an examiner who has not evaluated him in the past to ascertain the etiology of his tinnitus.  The examiner must review the claims folder, to include a copy of this remand, in conjunction with rendering an opinion; and the examination report must reflect that such a review was undertaken.  

NOTE: On review of the file, the examiner is advised that the October 2007 VA examination report is inaccurately attributed to this Veteran.  It is not to be considered in the rendering of the requested opinion.

All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner must obtain a complete history from the Veteran, to include clarification as to his actual duties in service.  

The examiner must offer an opinion as to whether the Veteran's tinnitus is at least as likely as not causally or etiologically related to the Veteran's acoustic trauma and/or noise exposure during service.

The examiner must provide a reasoned explanation for the conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The examiner is also reminded that the Veteran has been found to be a competent historian with respect to his noise exposure and the frequency of symptoms.  His competent statements must be considered in the context of the entire record when rendering an opinion.  In that regard, the contrary credibility determinations made by the May 2013 VA examiner are erroneous and must be disregarded.

2.  Thereafter, the Veteran's claim of entitlement to service connection for tinnitus should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



